Citation Nr: 9922541	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-20 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the post-operative 
residuals of a herniated nucleus pulposus of the lumbar 
spine, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and April 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  In the July 1996 rating 
action, the RO increased the evaluation of the veteran's 
service-connected post-operative residuals of a herniated 
nucleus pulposus of the lumbar spine (low back disability) to 
60 percent, effective March 22, 1996.  In the April 1997 
rating action, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran timely appealed these determinations to the Board.


REMAND

The Board has carefully reviewed the claims file and finds 
that both of the veteran's claims must be remanded for 
further development and adjudication.

Initially, the Board notes that the veteran asserts 
entitlement to 100 percent evaluation for his low back 
disability, or, alternatively, a total rating primarily due 
to impairment resulting from his low back condition.  The 
veteran currently has a 60 percent evaluation for that 
condition, the highest assignable under Diagnostic Code 5293 
for intervertebral disc syndrome; hence, a higher evaluation 
may only be assigned under the provisions of another 
diagnostic code providing for a higher evaluation, or, as 
asserted by the veteran's representative, on an extra-
schedular basis.  The veteran claims that his low back 
disability is productive of severe functional impairment and 
that, even with the benefit of a cane, that he is barely able 
to walk; and that the medications that he takes to treat this 
disability make him drowsy.  The Board determines that these 
assertions should be considered in determining whether the 
schedular criteria are inadequate to evaluate the veteran's 
current disability.  Although the RO provided the veteran 
with the relevant regulation that governs entitlement to 
extra-schedular ratings in the June 1997 Statement of the 
Case (SOC), to date, the RO has not considered whether the 
criteria for invoking the procedures for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
met.  This matter should be accomplished on remand.  However, 
prior to readjudication of the veteran's claim, the RO should 
undertake additional development of the record.

A September 1994 letter from the Social Security 
Administration (SSA) that indicates that the veteran was 
granted entitlement to disability benefits.  Although the 
veteran has asserted that such award was due, in substantial 
part, to his low back disability, the decision that 
established entitlement to such benefits, as well as the 
records upon which that decision was based, have not been 
associated with the claims folder.  Hence, the basis for the 
award is unclear.  Because these records may be relevant to 
the veteran's claim for an increased rating for his low back 
disability, and, hence, also his claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities, these records, as well as the 
decision that established entitlement to SSA benefits, should 
be associated with the claims folder.

Furthermore, a review of the claims folder shows that the 
veteran was last afforded an examination with respect to his 
low back in May 1996, and, in his June 1997 Substantive 
Appeal, the veteran reported that the disability had 
worsened.  Under these circumstances, the Board concludes 
that a contemporaneous and thorough VA examination is 
required to clarify the severity of the veteran's low back 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
In the report, the examiner should indicate whether, and to 
what extent, the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination due to his service-connected 
low back disability, and the RO should consider these factors 
in adjudicating this claim.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The examiner also should offer an opinion as to whether, 
apart from the veteran's various nonservice-connected 
disabilities, his back disability (either alone or in 
combination with his service-connected residuals of a 
fracture of the right fibula, rated as noncompensably 
disabling) is sufficient to render him unable to obtain or 
retain substantially gainful employment.  All outstanding SSA 
and medical treatment records from VA and any other pertinent 
facilities should be obtained and associated with the claims 
file prior to having the veteran undergo further examination.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should include any 
outstanding records of VA medical care, 
dated since March 1995, from the VA 
Medical Centers in Richmond and Hampton, 
Virginia, as well as from any other 
facility or source identified by the 
veteran.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected low back disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination 
associated with the low back.  Further, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his low back (to 
include with use or upon activity).  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  In 
addition, the physician must offer an 
opinion as to whether, without regard to 
the veteran's age or the impact of 
nonservice-connected disabilities, it is 
at least as likely as not that the low 
back disability (either alone, or in 
combination with the service-connected 
residuals of a fracture of the right 
fibula) renders the veteran unable to 
obtain or retain substantially gainful 
employment.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, he or she 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
of entitlement to an increased rating for 
his service-connected low back disability 
on the basis of all pertinent evidence of 
record, and all pertinent legal 
authority, specifically to include that 
cited to above.  In doing so, the RO must 
specifically consider whether the case 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
Then, if it has not been rendered moot, 
(see Green v. West, 11 Vet. App. 472, 476 
(1998), citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)), the RO should 
readjudicate the veteran's claim of 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities. The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


